Filed 7/27/22 In re K.B. CA2/5
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


In re K.B. et al., Persons Coming                              B317711
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct. No.
AND FAMILY SERVICES,                                           21CCJP01142A-B)

        Plaintiff and Respondent,

v.

P.G.,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Craig S. Barnes, Judge. Conditionally affirmed
in part, reversed in part, and remanded with directions.
      Marissa Coffey, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Jacklyn K. Louie, Principal
Deputy County Counsel, for Plaintiff and Respondent.
      Ann-Marissa Cook for the Minor.

               __________________________________

       P.G. (Mother) appeals from juvenile court orders
establishing a legal guardianship over K.B. and K.S. (Minors)
and terminating dependency jurisdiction. Mother contends the
juvenile court erred in two ways: (1) by delegating authority to
the appointed guardian to determine whether and when
visitation between Mother and Minors would occur; and (2) by
not ensuring adequate inquiry into whether Mother or the
Minors’ father, M.B., have any Indian heritage such that Minors
would qualify as Indian children under the Indian Child Welfare
Act (ICWA) and related California law. Mother, the Los Angeles
County Department of Children and Family Services (DCFS),
and Minors have stipulated to a conditional affirmance of the
guardianship order and a limited reversal of the order
terminating dependency jurisdiction to remedy these deficiencies.
We accept the parties’ stipulation.
       Our ability to accept the parties’ stipulation in the
dependency context is discussed in In re Rashad H. (2000) 78
Cal.App.4th 376, 379-382 (Rashad H.). The present case involves
reversible error because the parties agree, and we concur, there
was noncompliance with (1) law governing visitation when a
guardianship order is made (see, e.g., In re Rebecca S. (2010) 181
Cal.App.4th 1310, 1313-1314) and (2) ICWA and related
California provisions (see, e.g., Welf. & Inst. Code, § 224.2, subds.




                                  2
(b)-(c).) Because this case would be subject to reversal to permit
compliance with these legal requirements absent the parties’
stipulation, a stipulated remand advances the interests identified
by Code of Civil Procedure section 128, subdivision (a)(8). That is
to say, we find the interests of non-parties or the public are not
adversely affected by our acceptance of the stipulation and the
remand will not erode public trust or reduce the incentive for
pretrial settlement. (See In re Rashad H., supra, at 379-382; see
also Union Bank of California v. Braille Inst. of America, Inc.
(2001) 92 Cal.App.4th 1324, 1329-1330.)

                            DISPOSITION
       The juvenile court’s January 3, 2022, order granting a
guardianship over Minors is conditionally affirmed. The juvenile
court’s January 3, 2022, order terminating jurisdiction over
Minors is reversed. The cause is remanded solely for proceedings
required by this opinion.
       The juvenile court is directed to re-appoint counsel for
Mother and to order DCFS to investigate whether there is reason
to believe Minors may be Indian children under ICWA and
corresponding California statutes. If proper investigation (to
include efforts to interview Mother and available paternal and
maternal relatives) is documented by DCFS and found to have
been undertaken by the court, and if no tribe has stated (after
notice, if required) that either Minor is an Indian child, the
juvenile court shall reinstate the guardianship order, make a
visitation order that specifies whether and when visitation
between Mother and Minors shall be permitted, and terminate
dependency jurisdiction. If a tribe asserts either Minor is an




                                 3
Indian child, the juvenile court is to proceed in compliance with
ICWA and related California provisions.
      Pursuant to the parties’ stipulation, the remittitur shall
issue forthwith.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            BAKER, J.

We concur:



      RUBIN, P. J.



      KIM, J.




                                 4